Citation Nr: 1136173	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this issue was previously was before the Board in January 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


FINDING OF FACT

In a May 2011 rating decision, the Appeals Management Center granted service connection for the Veteran's current back disability.
 

CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to service connection for a back disability has become moot by virtue of the May 2011 rating decision grant, and there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran completed an appeal from a February 2005 rating decision which reopened and denied his claim of entitlement to service connection for a back disability.  In an action dated in January 2010, the Board remanded the issue of entitlement to service connection for a back disability for further development.  Subsequently, in a May 2011 rating decision, service connection was granted for the Veteran's back disability.  The appeal for entitlement to service connection for a back disability has become moot by virtue of the May 2011 rating decision, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


ORDER

The appeal is dismissed.



		
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


